Citation Nr: 1750266	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-45 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, adjustment disorder, and depression (psychiatric disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served in the Army National Guard from May 1998 to January 2008 during which time he served on active duty from October 1998 to March 1999, December 1999 to July 2000, and December 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The case was previously before the Board in August 2014 and the case was remanded to the Agency of Original Jurisdiction (AOJ) for further development because the Board found that the Veteran's psychiatric examination and Huntington's disorder examination were inadequate.  Subsequently, the case returned to the Board in December 2016 and the Board denied service connection for Huntington's disorder and remanded the Veteran's psychiatric disability in order to allow the Veteran one last opportunity to attend a VA examination.   

FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's PTSD, bipolar disorder, anxiety disorder, adjustment disorder, and depression were not incurred in or related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, adjustment disorder and depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in June 2007 before the December 2008 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the statement of the case, the remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to establish service connection.  The Veteran failed to attend most of his scheduled appointments throughout the course of this appeal but he did attend the February 2010 examination.  Subsequently, the Board found the February 2010 examination to be inadequate and the Veteran did not attend his post-remand examination so a medical opinion was obtained based on the information contained in the Veteran's claims file in August 2017.   Accordingly, the Board finds that the opinion provided by the August 2017 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal and the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  
The Board notes that the Veteran's representative has requested a new examination because the examiner did not consider all the positive evidence in support of the Veteran's claim and as a result is inadequate for rating purposes.  The Board finds that a new examination will not be required because the Veteran failed to show good cause why he could not attend the examination nor did the Veteran attempt to schedule another examination before his case was certified back to the Board.  Moreover, the Veteran failed to attend multiple VA examinations during the pendency of the appeal and at this stage of the appeal the Veteran was fully informed that there would be negative consequences for failing to attend his scheduled VA examination.  Furthermore, the Board finds that the post-remand medical opinion was a well-reasoned and thorough analysis of the Veteran's psychiatric conditions and is adequate to adjudicate the remaining claim on appeal so a new examination will not be necessary.  Barr, supra.  In view of that, "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA fulfilled its obligation to assist the Veteran in the development of his claim and his claim will be decided based on the evidence of record.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim

The Veteran asserts that his psychiatric disability is due to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current psychiatric diagnosis, the Veteran was diagnosed with methamphetamine dependence.  See August 2017 VA examination.  

A review of the Veteran's medical records indicates that he had a psychological assessment in September 2009 with Dr. A. W.  At this examination, the Veteran reported that in Iraq at FOB Anaconda, there was "no less than one strike a day" and the Veteran reported that in a few situations, a few strikes were close, and he recalled diving under a Humvee.  The Veteran also reported he was on top of a building where he felt like a target.  Dr. A. W. reported that the Veteran briefly described these experiences without much of an emotional response or mentioning any feelings.  See VA Progress Note September 18, 2009.  

After interviewing the Veteran, Dr. A. W. cited two previous evaluations that the Veteran received from Dr. J. D. a staff psychologist with VA.  In February 2005, Dr. J. D. stated that the Veteran does not presently meet the diagnostic criteria for a mood disorder or for PTSD.  Subsequently, in February 2007, Dr. J. D. diagnosed the Veteran with methamphetamine dependence, methamphetamine-induced mood disorder with manic and depressive features, bipolar II disorder, per history.  In addition, Dr. A. W. stated that "it is interesting to note that his military experiences and PTSD symptoms were explored in both assessments with Dr. J. D. who found that "hypervigilance continues to be the sole, all-encompassing symptom from his experiences in Iraq."  See VA Progress Note September 18, 2009.  

Dr. A. W. continued her report by stating that the Veteran was administered the Minnesota Multiphasic Personality Inventory-2 Test and that the veteran achieved scores on the validity scales that indicated that he approached the testing in a manner that overstated symptoms.  Dr. A. W. stated that the Veteran endorsed a few items that would not even be endorsed by psychotic patients.  Dr. A.W. went on to state that the results of the Minnesota Multiphasic Personality Inventory-2 Test are not considered a valid approximation of psychological functioning.  Dr. A.W. added that on the Millon Clinical Multiaxial Inventory-Ill, the Veteran may have approached testing trying to create a favorable impression.  Dr. A. W. added that narcissistic, personality features were evident on the testing, which involved focusing on himself and accomplishments.  Dr. A. W. also administered a PTSD screen upon admission, and the Veteran's screen for PTSD was negative.  Dr. A. W. reported that the Veteran denied having nightmares, or thinking about trauma when he did not want to, and reported that he has not avoided thoughts or situations related to trauma.  See VA Progress Note September 18, 2009.

Lastly, Dr. A. W. stated that "although a full PTSD evaluation was not conducted in this initial appointment, when given several opportunities to report reasons for seeking treatment and to describe his symptoms, they did not appear consistent with a PTSD diagnosis."  Dr. A. W. also stated that "when asked about trauma, he did not identify a particular life-threatening situation or re-experiencing symptoms."   As a result of this evaluation, Dr. A. W. diagnosed the Veteran with methamphetamine dependence, history of methamphetamine-induced mood disorder (psychotic, manic, and depressive symptoms), per medical record, and bipolar II disorder, by history.  See VA Progress Note September 18, 2009.

The Board finds the opinion provided by Dr. A.W. is a highly probative piece of evidence in regards to the nature and etiology of the Veteran's psychiatric disability.  The Board has reached this conclusion because Dr. A.W. reviewed the Veteran's medical history, interviewed the Veteran, and conducted psychological testing on him before they provided a diagnosis.  The opinion was thorough and well-reasoned and provided a good analysis of the nature and etiology of the Veteran's psychiatric disability.  Accordingly, the Board has placed significant weight on this opinion.  Davidson, supra.  

Moreover, in order to determine the nature and etiology of the Veteran's psychiatric disability the Veteran's claims file was reviewed by a VA examiner.  Initially, the examiner reported that in regards to the Veteran's previous diagnosis of bipolar disorder, the Veteran was seen while under a hospital stay because of his behavior related to methamphetamine dependency.  The Veteran was seen by the psychiatry department and during this time bipolar disorder was not a diagnosis derived from this interview.  In fact, the examiner stated that the Veteran dismissed this by stating that "he was manicky because of his drug use."  See August 2017 VA opinion.  The examiner continued by stating there is no clear evidence of a psychiatric disorder arising in service.  The examiner added that the diagnosis of bipolar disorder given during the Veteran's active duty service is only "per history," without comment as to the presence or absence of qualifying symptoms.  The examiner stated that "in my exhaustive review, such a diagnosis was never based on a review of symptoms and is therefore unsupported."  See August 2017 opinion.  

Next, the examiner addressed the previous diagnosis of anxiety disorder with PTSD symptoms.  The examiner stated that in March 2009 the Veteran had a consult for a TBI and the Veteran reported that he had moderate difficulties in falling asleep and concentration.  At this appointment, the Veteran only showed one clear cut symptom of PTSD and that was hypervigilance.  The examiner continued by stating that as part of this neuropsychological examination the Veteran completed diagnostic testing which was basically within normal limits and was consistent with the Veteran's mild worry about his diagnosis of Huntington's.  See August 2017 VA opinion.  In addition, the examiner pointed out that in August 2011 a VA treatment note stated that the Veteran does not meet diagnostic criteria for a mood disorder or for PTSD; he will not be referred to a psychiatrist at this time.  See August 2017 VA opinion.  The examiner added that that the Veteran denied all symptoms of depression in March 2011 and February 2009 and denied symptoms of PTSD in November 2009.  See August 2017 VA opinion.   
Moreover, the examiner addressed a record in the Veteran's service treatment records.  The examiner stated a medical condition "anxiety/depression" was noted on a February 2005 physical profile by the military with a note that the Veteran would have "no access to weapons or OCONUS deployment."  The examiner concluded this section of his analysis by stating that there was no supporting or additional information related to this profile and this cannot be considered a psychiatric diagnosis, especially given that one day later, the veteran had a mental health screening and reported that he experienced "nervousness and racing thoughts while on meth."  See August 2017 VA opinion.  

Furthermore, the examiner addressed the diagnosis of adjustment disorder that appeared in January 2012.  The examiner stated that the report by Dr. L. did not specifically address symptoms of adjustment disorder, although ample references are made to current stressors that might lead to such a diagnosis.  The examiner stated that none of the stressors can be considered service-related and the Veteran's adjustment disorder would certainly not be considered chronic, but episodic and tied to situational stressors.  See August 2017 VA opinion.

Finally, the examiner stated that the record does not establish a psychiatric diagnosis based upon a thorough assessment conducted by a qualified professional except for methamphetamine dependence.  The examiner continued by stating that no other acquired psychiatric disorder arose during the appeal period.  The examiner further opined that PTSD was clearly ruled out, adjustment disorder, when noted was transitory and in the context of current stressors, and bipolar disorder was a speculative historical label arising in the context of methamphetamine abuse intoxication.  The examiner concluded by stating that there is no evidence of a diagnosable psychiatric disorder arising in or exacerbated by service other than methamphetamine dependence, which may not be service connected directly to active service.  

The Board finds that the August 2017 VA opinion during this time appeal to be a highly probative piece of evidence in regards to the nature and etiology of the Veteran's psychiatric disability.  The Board has reached this conclusion because the examiner reviewed the Veteran's claims file and provided a thorough and well-reasoned analysis concerning the multiple diagnoses the Veteran has received throughout the pendency of the appeal.  Accordingly, the Board has placed significant weight on this opinion.  Davidson, supra.  

Lastly, after a review of the Veteran's claims file, the Board notes that there are no other medical opinions contained in the Veteran's medical history that contradicts the findings by this examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board has reviewed the Veteran's medical history and finds that the preponderance of the evidence shows that the Veteran's psychiatric disability is not caused by or related to his military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information contained in the Veteran's claims file but finds that the August 2017 VA opinion and the opinion by Dr. A.W. to be the most probative pieces of evidence in the record.  Accordingly, the Board finds that entitlement to service connection for a psychiatric disability is not warranted because the weight of the probative evidence is against finding that the Veteran's current disability was caused by or related to his military service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.307, 3.309, 3.303(d), 3.310.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, adjustment disorder and depression, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, adjustment disorder and depression, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


